DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 03/01/2021, in response to the rejection of claims 1-3, 5-15, and 30-34 from the non-final office action (05/18/2020), by amending claim 1 is entered and will be addressed below. 
The examiner notices the amendment is the same as discussed during interview 03/01/2021.
Claim Interpretations
The “A solid source chemical vaporizer”, the phase of the material used in the vaporizer is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-15, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fondurulia et al. (US 20100322604, from IDS, hereafter ‘604), in view of Quinn et al. (US 20170306486, hereafter ‘486) and Mizutani et al. (JP 11168092, from IDS, hereafter ‘092).
The embodiment of Figs. 7-10 (or Figs 11A-11J and Figs. 12-16 can also be used in this combination) of ‘604 teaches some limitations of:
Claim 1: A precursor source vessel for providing vaporized precursor to a reaction chamber is provided (abstract, the claimed “a solid source chemical vaporizer, comprising”):
FIG. 7 shows an embodiment of an improved solid or liquid precursor source vessel 100 and a quick-connection assembly 102. The source vessel 100 includes a container body 104 and a lid 106. The lid 106 includes surface-mounted isolation valves 108 and 110 ([0076], the claimed “a housing base” and “a housing lid”); 
a serpentine pathway insert 112 within the body 104, and the lid component 106 (Fig. 8, [0077], 3rd sentence), The serpentine pathway insert 112 preferably defines a tortuous or serpentine pathway 111 through which a carrier gas must travel as it flows through the vessel 100. The serpentine pathway 
illustrated in FIGS. 12-16, the serpentine insert 112 comprises a plurality of stacked trays that collectively define a serpentine gas flow path. For example, FIG. 12 shows a plurality of stacked trays 230, 240 that are configured to be removably inserted into a container body 104 (FIGS. 7-10) and that collectively define a spiral gas flow path that comprises at least a portion of the tortuous path of the vessel 100 ([0099]), 
FIG. 11A shows another embodiment of an improved solid or liquid precursor source vessel 400 that includes a container base 402, a seal 404, and a lid 406. The lid 406 includes a plurality of integrated gas valves, or surface-mounted valves, described in more detail below. FIGS. 11B-11C illustrate an exemplary embodiment of the lid 406. FIGS. 11D-11G show an embodiment of the base 402 of the source vessel 400. FIGS. 11H-11I show other embodiments of the base 402 of the source vessel 400 ([0080]), In the embodiment of the base 402 shown in FIG. 11E, the channel 454 extends between the inlet recessed pad 448 and the outlet recessed pad 450 and has a serpentine shape ([0092]), one may practice the present invention in a multitude of different embodiments and methods ([0053], in other words, in each stacked trays 230, 240 in Figs. 12 may be combined with the trays with serpentine path 111 of Fig. 8 or  defining a second serpentine flow path adapted to hold solid source chemical and allow gas flow thereover”).

The embodiment of Figs. 7-10 ‘604 does not teach the other limitations of:
Claim 1: (1A) a protrusion within at least one straight portion of the plurality of straight portions of the first serpentine flow path, wherein the protrusion is configured to be disposed within solid source chemical within the first serpentine flow path and configured to produce a level of turbulence greater than the level during gas flow along the at least one straight portion without the protrusion;
(1B) a housing lid comprising: a first inlet valve mounted on the lid and in fluid communication with the first serpentine flow path; a first outlet valve mounted on the lid and in fluid communication with the first serpentine flow path; a second inlet valve mounted on the lid and in fluid communication with the second serpentine flow path; and a second outlet valve mounted on the lid and in fluid communication with the second serpentine flow path.
Claim 30: wherein the protrusion comprises a plurality of protrusions disposed within two or more straight portions of the plurality of straight portions.

nd half). In other words, ‘604 provides a way to mitigate the entrained particle problem.

‘486 is an analogous art in the field of HIGH EFFICIENCY VAPOR TRANSPORT SUBLIMATION SOURCE USING BAFFLES COATED WITH SOURCE MATERIAL (title) as solid or liquid organic material evaporates from the source crucible ([0056]), Saturation of a carrier gas vapor is often less than desired ([0050]). ‘486 teaches that a sublimable material means it is in solid phase, impeded flow due to baffles means it is serpentine flow path),  The shape of the control volume through which delivery gas flows will change as solid or liquid organic material evaporates from the source crucible. The surface area of exposed organic will change as the source material is consumed and the saturation of organic vapor produced by the source will decrease as it approaches exhaustion. If all of the material in a given area of the source is depleted, then that area of the source stops contributing vapor and the effluent saturation may drop. A reasonable goal may be for a source to expend 75% of its material and still generate saturation ([0056], in other words, solid or liquid material may be added into Fig. 6), An example of such an arrangement is shown in FIG. 7. A carrier gas may enter the source via the inlet, pass over the organic material, and exit the source via the outlet. As the organic material evaporates from the upstream end 701, the headspace becomes larger and the evaporation rate of the less suitable for liquid sources or loose powders that may shift during evaporation ([0057], last three sentences, in other words, liquid or powders may be used, especially when the level is not to the top of the baffles/ridges. Note the level of the powder is an intended use of the apparatus), as shown in FIG. 8. In this configuration, the headspace is large near the inlet 801, and gradually slopes downward closer to the outlet 802. The larger headspace slows evaporation near the inlet ([0058], note the organic material is inside the recess and protrusions on the ceiling). The surface area required for a material source also may be reduced by introducing passive mixing elements into the flow path of the carrier gas within the source, such as to create patterns of turbulence and recirculation over the coated baffles. For example, one or more baffles or similar structures within a source as disclosed herein may have or be formed of turbulence-inducing structures that cause carrier gas passing through the source to follow particular flow paths and/or to exhibit a degree of turbulence. Such structures may include, without limitation, arc-like structures that induce eddy flow in the carrier gas, chevron structures or grooves to induce turbulence and guide the flow of carrier gas, or the like. More generally, turbulence-inducing structures may include depressions or prominences such as grooves, ridges, columnar structures, hemispheres, or any other similar structure. The structures may be arranged in an array. i.e., a repeated rectangular arrangement, or any other repeated, periodic, or non-repeated arrangement. The mixing elements themselves also may be coated with sublimable material ([0066], these baffles can be added to any of the Figs. 6-8. And in other words, when not coated with sublimable material, these baffles/ structures function as turbulence inducing passive mixing elements), for the purpose of source can produce saturated vapor longer, improving reproducibility and decreasing waste material ([0062], 9th sentence). In short, while Fig. 8 teaches the turbulence-inducing structure at the ceiling of the flow path, Fig. 7 teaches the turbulence-inducing structure is at the bottom of the flow path, both locations are possible for the turbulence inducing passive mixing elements. Fig. 6 also teaches the solid powder adds to both sides of the baffles 602, or the coated sublimable material (a solid source chemical) on both side of the baffles. If the entrained powder issue is a concern (when powder is used instead of coated sublimable material is used), this is mitigated by the teaching of ‘604. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added protrusion as shown in Fig. 6 or Fig. 7, with either coated sublimable material or adding solid powder, with the protrusions act as turbulence-inducing structures of ‘486 to the multiple straight portions of the serpentine pathway 111 of ‘604 (the limitations of 1A and 30), for the purpose of source can produce saturated vapor longer, improving reproducibility and decreasing waste material ([0062], 9th sentence).



Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added valves 113, 114, as taught by ‘092, in between each pair of stacked trays 230, 240 in Fig. 12 of ‘604, and to have arranged all these valves to the gas interface assembly 180 as shown in Fig. 7 of ‘604 

The embodiment of Figs. 7-10 of ‘604 teaches the limitations of
Claim 2: In an embodiment, the base 402 and the lid 406 are formed of stainless steel (Fig. 11A, [0081], 5th sentence, Applicable to Figs. 7-10, the claimed “wherein the first serpentine flow path comprises a recess formed in a solid metal block”).
Claim 3: Fig. 9 shows “wherein the recess defines a height: width aspect ratio in a range of about 1.5-5”.
Claim 5: one of the valve assemblies 418 includes a vent valve, or burp valve 428 that is operatively connected to the upper surface 412 of the lid 406 (Fig. 11A, [0085], obvious to combined with Figs. 7-10, the claimed “wherein the housing lid further comprises a vent valve mounted on the lid and in fluid communication with the first serpentine flow path”).
The embodiment of Fig 12 teaches the limitations of
Claim 31: Fig. 12 shows the flow path is in series (the claimed “wherein the first serpentine flow path and the second serpentine flow path are fluidly connected in series”).


Claims 7-12: turbulence-inducing structures may include depressions or prominences such as grooves, ridges, columnar structures, hemispheres, or any other similar structure ([0066], grooves/depressions are holes, the claimed “wherein the protrusion comprises at least one hole” of claim 7, “wherein the at least one hole defines an axis that is angled relative to an axis of the first serpentine flow path at that location” of claim 8, “wherein the at least one hole comprises an array of holes forming a perforation pattern” of claim 9, “wherein the protrusion comprises a hollow structure, the hollow structure comprising openings configured to allow flow of gas therethrough” of claim 10, the wall containing such feature is “wherein the protrusion comprises an integral wall” of claim 11, column is “wherein the protrusion comprises a pillar-like protrusion” of claim 12).
Claim 13: One or more of the baffles may be removably disposed within the cavity ([0016], 4th sentence, the claimed “wherein the protrusion comprises a wall configured to be inserted into the first serpentine flow path”).

The combination of the embodiment of Figs. 7-10 of ‘604, ‘486, and ‘092 further teaches the limitations of:
Claim 15: the two protrusions in Fig. 8 of ‘486 is in a straight portion, the bend portion of the serpentine pathway already has turbulence inducing bend and has less room for protrusion (the claimed “comprising two or more protrusions, wherein a 

In regarding to the limitation of:
Claim 14: comprising two or more protrusions, wherein a distance of between about 20 mm and 400 mm along the first serpentine flow path separates two successive protrusions of the two or more protrusions.

The imported turbulence-inducing structures that cause carrier gas passing through the source to follow particular flow paths and/or to exhibit a degree of turbulence from ‘486, and their separation distance, is clearly an effect parameter related to the saturation level. 

It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Alternatively, claims 1-3, 5, 7-15, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘604, in view of ‘486, ‘092, and Ohmi et al. (US 20090087545, hereafter ‘545).


‘545 is an analogous art in the field of Film Forming Apparatus, Evaporating Jig (title) an organic EL film (abstract), The evaporation apparatus as described above is suitably applicable not only to the film formation of an organic EL raw material, but also to the film formation of a lithium (Li) metal having a low vapor pressure ([0204]). ‘545 teaches that When the film formation of an organic EL raw material was performed using the evaporating dish 50, although the overshoot was improved and the rapid concentration decrease was also slightly improved, a phenomenon was observed that the concentration of the organic EL raw material in a carrier gas was rapidly lowered so that the constant concentration could not be maintained. This is considered to be caused by the fact that when the illustrated evaporating dish 50 is heated, the organic EL raw material in the evaporating dish 50 is liquefied and, as a result of this, the thermal convection occurs in the liquefied organic EL raw material and changes irregularly and the temperature is also nonuniform, so that the evaporation behavior of the organic EL raw material changes (Figs. 7-8, [0156]), Referring to FIG. 8, a partition plate 52 adapted to be disposed in the evaporating dish 50 is shown as thermal convection preventing means in the evaporating dish 50. The illustrated partition plate 52 is a partition plate (dividing means) for dividing the inner space of the evaporating the partition plate 52 is a protrusion disposed between solid source chemical), since the inner space is divided into the very small partial spaces, the thermal convection of the organic EL raw material liquid in each partial space can be prevented, so that the concentration of the evaporated organic EL raw material in a carrier gas can be maintained substantially constant over a long period of time ([0159], last sentence). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a partition plate 52 as taught by ‘486, (or dividing Fig. 7 into multiple into smaller spaces), and then combined with ‘604 and ‘092, for the purpose of concentration of the evaporated organic EL raw material in a carrier gas can be maintained substantially constant over a long period of time ([0159], last sentence). Note as the material added to the crucible 50 is lower than the top of the partition plate 52 (Fig. 9 of ‘545), the upper portion of the partition plate would induce turbulent flow for the purpose of ‘486.
Further alternatively, claims 1-3, 5, 7-15, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘604, in view of ‘486, ‘092, (optional with ‘545), and Shero et al. (US 20050072357, from IDS, hereafter ‘357).
In case Applicants argue that trays 230, 240 of Fig. 12 of ‘604 does not include serpentine paths.

‘357 is an analogous art in the field of Sublimation Bed Employing Carrier Gas Guidance Structures (title) to facilitate the repeated saturation of the carrier gas with the solid source for a vapor reactant (abstract) tortuous pathways for a carrier gas (Fig. 8B, [0070]) of stacking tray (Fig. 13 or 18, [0043]). ‘357 teaches that In a preferred embodiment shown in FIGS. 20A-20C, one or more of divided trays 328, 329, or 330 is employed in the vessel system shown in FIG. 18 ([0106]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have incorporated the serpentine path 11 of Fig. 8 of ‘604 into each of the stacked trays of Fig. 12 of ‘604, as taught by ‘357, for the purpose of facilitating the repeated saturation of the carrier gas with the solid source for a vapor reactant (abstract).
Claim 6, and alternatively claim 13, are rejected under 35 U.S.C. 103 as being unpatentable over ‘604, ‘486, and ‘092 (optionally with ‘545 and/or ‘357), as being applied to claim 1 rejection above, further in view of Ganguli et al. (US 20040013577, hereafter ‘577) and Fondurulia et al. (US 20120156108, from IDS, hereafter ‘108).
The combination of ‘604, ‘486, and ‘092 (optionally with ‘545 and/or ‘357) does not teach the limitations of:


‘604 also teaches that a filter adjacent to the outlet port would often become clogged by precursor particles that accompanied the gases during an initial "burp" process or release. Although some of the precursor particles were stopped by the outlet filter, some particles are able to bypass the filter--or particles caught by the filter would subsequently become dislodged--and enter into the tubing that leads to the reaction chamber. These errant precursor particles can cause non-uniform deposition within the reaction chamber or clog the gas lines between the source vessel and the reaction chamber. The errant particles may also cause particle entrainment on the semiconductor substrate being processed, thereby resulting in a reduction of the number of devices, chips, or circuits that the substrate can produce. The burp port 424 and corresponding burp valve 428 of the present invention allow the head pressure to be relieved during a "burp" process in which the gases and particles exiting the burp port 424 are first filtered by a burp filter 430 before being diverted through a burp gas line 432 that is connected directly to the exhaust line 466 (FIG. 25), thereby bypassing the reaction chamber 162 so as to prevent any unwanted particles from interfering with processing within the reaction chamber 162 ([0085], 2nd half). In other words, ‘604 provides a way to mitigate the entrained particle problem.

rd sentence).

‘108 is an analogous art in the field of PRECURSOR DELIVERY SYSTEM (title) With reference to FIG. 1, the solid or liquid source vessel 10 contains a solid or liquid source precursor (not shown). A solid source precursor is a source chemical that is solid under standard conditions (i.e., room temperature and atmospheric pressure). Similarly, a liquid source precursor is a source chemical that is liquid under standard conditions. The precursor is vaporized within the source vessel 10 ([0048]). ‘108 teaches that A surface mount flow restrictor can be added to the vessel vent valve 210 to reduce the vent flow velocity, thus reducing turbulence that might otherwise stir up the precursor source (e.g., a powder) (Fig. 21, [0105]). Note ‘604 and ‘108 have the same inventive entity and describing different details of the same precursor delivery system.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have reduced the particulates passing from the precursor gas generator into a processing chamber, as taught by ‘577, by reducing turbulence that might stir up the precursor source, as taught by ‘108, by arranging the imported turbulence-inducing structures in the precursor flow passage of ‘486 away from the outlet valve 110 (an effect parameter), the “distance of between about 50 mm and 300 mm” is merely an optimization by engineer. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

‘577 also teaches the limitations of:
Claim 13: the baffle 210 may be a prefabricated insert designed to fit within the canister 100 ([0032], the claimed “wherein the protrusion comprises a wall configured to be inserted into the flow path”, obvious to have adopted the turbulence-inducing structures as insert).
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over ‘604, ‘486, and ‘092 (optionally with ‘545 and/or ‘357), as being applied to claim 1 rejection above, further in view of Suzuki et al. (US 20060112883, from IDS, hereafter ‘883).

Claim 32: wherein the first serpentine flow path and the second serpentine flow path are fluidly connected in parallel.
Claim 33: wherein the first serpentine flow path and the second serpentine flow path are not in fluid communication with each other within the solid source chemical vaporizer.

‘883 is an analogous art in the field of Replaceable precursor tray for use in a multi-tray solid precursor delivery system (title) multi-tray solid precursor evaporation system (abstract). Fig. 3 of ‘883 shows the trays 330, 340 are arranged in parallel, for increasing the deposition rate by increasing the exposed surface area of the film precursor ([0010]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the trays 230, 240 of ‘604 into parallel flow path, as taught by ‘883, for the purpose of increasing the deposition rate by increasing the exposed surface area of the film precursor, as taught by ‘883 ([0010]).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 34 directed to the same invention as that of claim 1 of commonly assigned 15/283120. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not convincing in light of the new ground of rejection above.
Applicants argue that Fig. 8 of ‘486 does not teach the newly added limitation, see Fig. 8. 
This argument is found not persuasive.
Figs. 6-7 of ‘486 teach the newly added limitations “protrusion is configured to be disposed within solid source chemical within the first serpentine flow path” as well as the passive mixing elements discussed in [0066], as discussed above.
Applicants argue that Fig. 8 of Fondurulia ‘604 teaches only one tray and Fig. 12 fails to teaches serpentine path comprising antiparallel segments, see the bottom of page 9 to the middle of page 10.
This argument is found not persuasive.
The examiner noticed that this is the same argument in the parent Application 15/283120 (argument 07/22/2019, page 7).
‘604 clearly states that “In Figs. 12-16, the serpentine insert 112 comprises a plurality of stacked trays that collectively define a serpentine gas flow path”. Therefore, ‘604 teaches that the stacked tray 230 or 240 has a serpentine insert 112 with a serpentine pathway 111 from the embodiment of Fig. 8.

Applicants argue that Mizutani ‘092, Applicants argue that ‘092 teaches away from any inlet or outlet valve mounted on the lid, because with various confusions because treating container 111 and container as analogous to the two trays, see the bottom of page 10 to the middle of page 12. 
This argument is found not persuasive.
The examiner noticed that this is similar argument in the parent Application (argument 03/06/2019, page 13).
This argument is found not persuasive.
The OC has clearly stated that “In other words, gasification containers 102 and 111 are in series with valves 113, 114 in between.” For the purpose of removable assembly, the additional valves can work for any two containers, evaporation trays or container for other purpose. Two trays without connecting valve in between cannot be isolated and removed while the assembly is being used.

‘604 clearly teaches: 
The lid 106 includes surface-mounted isolation valves 108 and 110 ([0076]),
The illustrated gas interface assembly 180 includes a plurality of valves 182 (which can perform substantially the same functions as the valves 170, 172, 176, and 178 of FIG. 19), a downstream purifier or filter 184, and a heater plate 186. The valves 182 can include valve porting blocks 188 similar in principle and operation to the valve porting blocks 118 and 120 ([0118]).

In other words, these valves 182 are also part of the lid 106 when the container 104 is inserted into quick connection assembly 102.
The imported valves of ‘092 merely describes the location of the valve closing/opening function at between the trays. The valve head that control the turning the closing/opening of the valve stem are located at the lid 106/188 in Fig. 7 of ‘604.
This is the same as Applicants’ Fig. 11, the valve heads are mounted on the lid, and yet the closing/opening action of these valves are within the trays as shown in Figs. 2-3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In case Applicants considers to amend “the protrusion with a hole is configured to be disposed within solid source chemical within the first serpentine flow path” (as shown in Fig. 7B), that the US 20100081104 (Fig. 3) and US 20110146579 (Fig. 2A) each is cited for partition plate “disposed within solid source chemical” and with a hole that can induce turbulence.

US 20150145154 (Fig. 1A) is cited parallel flow of trays 112.

US 5560779 is cited for “To promote mixing of the hydrocarbon feed gas with the plasma stream, the mechanical containment structure 120 may include turbulence inducing structures 126 such as ridges, spirals or other surface irregularities” (Fig. 9, col. 6, lines 43-46). US 20120034378 is cited for outlet chamber comprising a labyrinth that is operative to prevent particles of a solid precursor compound contained in the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716